LEHAN, Judge.
We affirm the order of permanent commitment of two children to the custody of HRS. Our examination of the record shows that the evidence supported the trial court's determination that the mother had abandoned the children, section 39.01(1), Florida Statutes (1983), had failed to substantially comply with the performance agreement which she had executed, and that such failure was not beyond her control. That the best interests of the children are served by the trial court’s order appears clear.
Affirmed.
GRIMES, A.C.J., and SCHEB, J., concur.